27 F.3d 571
74 A.F.T.R.2d (RIA) 94-5192
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.HONEYWELL, INC. and Subsidiaries, Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 93-3416.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Having carefully considered the record and the parties' arguments, we conclude the tax court's decision is clearly correct.  We thus affirm on the basis of the tax court's well-reasoned opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation